
	
		II
		110th CONGRESS
		2d Session
		S. 2584
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2008
			Mr. Reid (for
			 Mrs. Clinton) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish a program to evaluate HIV/AIDS programs in
		  order to improve accountability, increase transparency, and ensure the delivery
		  of evidence-based services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the PEPFAR Accountability and
			 Transparency Act.
		2.Evaluation of
			 HIV/AIDS programsSubtitle A
			 of title III of the United States Leadership Against HIV/AIDS, Tuberculosis,
			 and Malaria Act of 2003 (22 U.S.C. 7631 et seq.) is amended by adding at the
			 end the following:
			
				308.Program
				monitoring, operations research, and impact evaluation research
					(a)Program
				establishedThe Coordinator of United States Government
				Activities to Combat HIV/AIDS Globally (referred to in this section as the
				Coordinator) shall establish a mechanism to evaluate global
				HIV/AIDS programs financed by the United States Government in order to improve
				accountability, increase transparency, and ensure the delivery of
				evidence-based services. Such mechanism shall include program monitoring,
				operations research, and impact evaluation research.
					(b)DefinitionsIn
				this subsection:
						(1)Impact
				evaluation researchThe term impact evaluation
				research means the application of research methods and statistical
				analysis to measure the extent to which a change in a population-based outcome
				can be attributed to program intervention instead of other environmental
				factors.
						(2)Operations
				researchThe term operations research means the
				application of social science research methods and statistical analysis to
				judge, compare, and improve policies and program outcomes, from the earliest
				stages of defining and designing programs through their development and
				implementation.
						(3)Program
				monitoringThe term program monitoring means the
				collection, analysis, and use of routine program data to determine how well a
				program is carried out and how much the program costs.
						(4)Eligible
				entitiesThe term eligible entities means public or
				private organizations, including academic institutions, that have documented
				experience in analyzing and evaluating the effectiveness of health,
				development, or other international aid programs.
						(c)Use of
				fundsThe Coordinator shall use amounts provided under this
				section, either directly or indirectly through grants, contracts, or
				cooperative agreements to eligible entities, to conduct program monitoring,
				operations research, and impact evaluation research related to programs
				authorized under this Act. Such activities shall be conducted to—
						(1)improve the
				coverage, efficiency, effectiveness, quality, and accessibility of services
				provided under this Act;
						(2)establish the
				cost-effectiveness of program models;
						(3)assess the
				population-level impact of programs implemented, including the impact of
				programs on women, children, and other at-risk or vulnerable
				populations;
						(4)ensure the
				transparency and accountability of services provided under this Act;
						(5)disseminate and
				promote the utilization of evaluation findings, lessons, and best practices in
				the implementation of the programs receiving financial assistance under this
				Act;
						(6)encourage and
				evaluate innovative service models and strategies to optimize the delivery of
				care, treatment, and prevention programs financed by the United States
				Government; and
						(7)strengthen
				ongoing program monitoring and enhance program quality through routine program
				evaluations, such as midterm and final program evaluations.
						(d)ReportNot
				later than 90 days after the date of the enactment of the
				PEPFAR Accountability and Transparency
				Act, the Coordinator shall submit a report to Congress that
				describes the resources provided under this Act for program monitoring,
				operations research, and impact evaluation research during the 5-year period
				ending on September 30, 2008, that describes—
						(1)the projects for
				which resources were obligated and the outcomes of those projects;
						(2)the program
				improvements, including cost or other resource savings, which have been made as
				a result of program monitoring, operations research, and impact evaluation
				research;
						(3)how program
				monitoring, operations research, and impact evaluation research priorities are
				determined and how input from external experts is incorporated; and
						(4)the process used
				to allocate funding for implementation of program monitoring, operations
				research, and impact evaluation research.
						(e)Strategic
				plan
						(1)In
				generalNot later than 1 year after the date of the enactment of
				the PEPFAR Accountability and Transparency
				Act, the Coordinator shall develop a 5-year strategic plan for
				program monitoring, operations research, and impact evaluation research.
						(2)Plan
				elementsThe plan developed under this subsection shall
				include—
							(A)the amount of
				funding provided for program monitoring, operations research, and impact
				evaluation research under this Act available through fiscal year 2009;
							(B)strategies to
				address the goals described in subsection (c);
							(C)priorities for
				program monitoring, operations research, and impact evaluation research and a
				time line for completion of activities associated with such priorities;
				and
							(D)other information
				that the Coordinator determines to be necessary.
							(3)ConsiderationsIn
				developing the plan under this subsection, the Coordinator shall consider a
				range of research priorities, including research in—
							(A)preventing new
				HIV infections by reducing behavioral risks for HIV transmission, particularly
				in at-risk and vulnerable populations, including—
								(i)delaying sexual
				debut;
								(ii)reducing the
				number of sexual partners;
								(iii)practicing
				abstinence, fidelity, and monogamy;
								(iv)using condoms,
				other effective protection methods that have been developed and are available,
				and female condoms; and
								(v)meeting the needs
				of discordant couples;
								(B)improving health
				care delivery systems and HIV/AIDS-related policies;
							(C)preventing
				mother-to-child transmission, improving early identification of infected
				children, and reducing the spread of HIV infections, particularly in women and
				girls;
							(D)reducing
				HIV-related mortality and morbidity of HIV;
							(E)treating adults
				and children infected by HIV more effectively, including establishing better
				approaches for increasing access to treatment and increasing and sustaining
				treatment adherence;
							(F)addressing the
				vulnerabilities of married and unmarried women and girls to HIV infection,
				including those who are victims of rape, sexual violence, and coercion;
							(G)integrating
				family planning into HIV/AIDS prevention, care, and treatment strategies and
				services;
							(H)encouraging men
				to be responsible for their sexual behavior and to respect women, including the
				reduction and elimination of sexual violence and coercion;
							(I)developing models
				for scaling up HIV counseling, testing with informed consent, and other
				approaches that promote risk reduction and access to care and treatment;
							(J)addressing risks
				associated with substance use;
							(K)promoting the
				most effective models for scaling up care and treatment access;
							(L)ensuring a safe
				blood supply;
							(M)improving
				injection safety, including eliminating unnecessary injections and promoting
				sterile injection practices and technologies;
							(N)improving health
				care workers’ occupational health and safety;
							(O)strengthening
				hospice and palliative care;
							(P)scaling up the
				provision of prevention, care and treatment services to children, including
				those orphaned by HIV/AIDS;
							(Q)preventing HIV
				through male circumcision; and
							(R)other research
				that the Coordinator determines to be necessary.
							(4)ConsultationIn
				developing the strategic plan and implementing, disseminating, and promoting
				the use of program monitoring, operations research, and impact evaluation
				research, the Coordinator shall consult with representatives of—
							(A)the National
				Institutes of Health;
							(B)the United States
				Agency for International Development;
							(C)the Centers for
				Disease Control and Prevention;
							(D)the Agency for
				Healthcare Research and Quality;
							(E)the Department of
				Health and Human Services;
							(F)the Department of
				Labor;
							(G)other Federal
				agencies engaged in global HIV/AIDS programs;
							(H)multilateral
				structures, such as the United Nations and the Global Fund To Fight AIDS,
				Tuberculosis and Malaria;
							(I)national
				governments of foreign countries in which programs under this Act are
				administered;
							(J)organizations
				implementing programmatic activities under this Act; and
							(K)other
				organizations with expertise in monitoring and evaluating international
				HIV/AIDS programs.
							(5)Meeting and
				public commentThe Coordinator shall—
							(A)not later than
				180 days after the date of the enactment of the
				PEPFAR Accountability and Transparency
				Act, hold a public meeting at which the public may present its
				views on the current needs and gaps in program monitoring, operations research,
				and impact evaluation research;
							(B)during the 30-day
				period following the public meeting held pursuant to subparagraph (A), collect
				written comments from the public; and
							(C)publish the
				comments received pursuant to subparagraph (B) on the Office of the Global AIDS
				Coordinator’s Internet Web site.
							(6)Review of
				strategic planThe Coordinator shall—
							(A)not later than 1
				year after the date of the enactment of the PEPFAR Accountability and Transparency Act,
				present the strategic plan developed under this subsection to the appropriate
				congressional committees;
							(B)publish the
				strategic plan in the Federal Register and on the Office of the Global AIDS
				Coordinator’s Internet Web site;
							(C)during the 60-day
				period following the publication of the plan under subparagraph (B), solicit
				written comments on the plan from the public;
							(D)hold a meeting at
				which the public is given an opportunity to present its views on the plan;
				and
							(E)after
				consideration of the views and comments received from the public, make any
				necessary revisions to the plan.
							(f)Best practices
				reportThe Coordinator shall annually publish a best practices
				report that highlights the programs that have the potential for translation,
				particularly at a low cost, across global AIDS programs, including those that
				focus on both generalized and localized epidemics, receiving financial
				assistance from the United States.
					(g)Dissemination
				of findings
						(1)In
				generalThe Coordinator shall disseminate the full findings of
				the multiple operations research and impact evaluation research and program
				level monitoring efforts on the Office of the Global AIDS Coordinator’s
				Internet website in order to improve transparency and public availability of
				information about operations research and impact evaluation research.
						(2)Dissemination
				guidanceThe Coordinator shall develop guidance to ensure timely
				submission and dissemination of all impact evaluation research, operations
				research, and program monitoring findings. The time lines and processes
				included in such guidance shall take into account the publication process for
				peer-reviewed scientific or academic journals and the discussion of such
				research findings at a scientific meeting or any other public or private forum,
				so as to maintain the scientific process without unduly restricting
				dissemination of information.
						(h)Authorization
				of appropriationsIn addition to funds made available under
				section 401(a), there are authorized to be appropriated such sums as may be
				necessary to carry out this
				section.
					.
		
